Case 1:19-cv-04799-JRS-MPB Document 1 Filed 12/05/19 Page 1 of 5 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

KELLI KENNEDY,

               Plaintiff,                            Case No. 1:19-CV-4799

v.
                                                     Judge
PEOPLEFIRST HOMECARE & HOSPICE OF
INDIANA, LLC,

               Defendant.                            NOTICE OF REMOVAL


       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1332, 1441, and 1446,

Defendant Peoplefirst Homecare & Hospice of Indiana, LLC ("Peoplefirst"), by and through its

undersigned counsel, hereby gives notice that the civil action presently pending in the Marion

County, Indiana, Superior Court, Civil Division 7, captioned Kelli Kennedy v. Peoplefirst

Homecare & Hospice of Indiana, LLC, Case No. 49D07-1911-PL-047297 ("State Court Action"),

is removed to this Court on the following grounds:

                                     I.      Introduction

       1.     On or about November 11, 2019, Plaintiff filed a Complaint for Damages &

Injunctive Relief in the Marion County, Indiana, Superior Court, Civil Division 7, captioned

Kelli Kennedy v. Peoplefirst Homecare & Hospice of Indiana, LLC, Case No. 49D07-1911-PL-

 047297. Plaintiff brings claims for alleged violations Title VII of the Civil Rights Act of 1964

and 42 U.S.C. § 1981 related to her employment at Peoplefirst.
Case 1:19-cv-04799-JRS-MPB Document 1 Filed 12/05/19 Page 2 of 5 PageID #: 2




                            II.     Removal Procedures and Venue

       2.      In accordance with 28 U.S.C. §1446(a), copies of all record documents, including

all orders, pleadings, and process which have to date been served upon Defendant are attached to

this Notice.

        3.     The State Court Action was filed in the Marion County, Indiana, Superior Court,

Civil Division 7, on November 11, 2019. Defendant first received service of the Summons and

Complaint on or about November 15, 2019, via certified mail.

        4.     In accordance with 28 U.S.C. §1446(b), this Notice of Removal was timely filed

within thirty (30) days of Defendant's receipt of service of the Complaint and Summons.

        5.     Venue is properly placed in the United States District Court for the Southern

District of Indiana, Indianapolis Division, because it is the district court for the district and

division within which the state action is pending, in accordance with 28 U.S.C. § 1446(a).

        6.     Undersigned counsel certifies, in accordance with 28 U.S.C. § 1446(d), that

concurrent with the filing and service of this Notice of Removal, Defendant's "Notice of Filing

Notice of Removal" has been served upon counsel for Plaintiff, Christopher K. Starkey, 406

South Harrison Street, Shelbyville, Indiana 46176.

        7.     Undersigned counsel further certifies, in accordance with 28 U.S.C. § 1446(d), that

concurrent with the filing and service of this Notice of Removal, a copy of same, along with

Defendant's "Notice of Filing Notice of Removal" has been filed with the Clerk of the Court of

Marion County, Indiana, Superior Court.




                                                2
Case 1:19-cv-04799-JRS-MPB Document 1 Filed 12/05/19 Page 3 of 5 PageID #: 3




                               III.   Federal Question Jurisdiction

        8.    This Court has original subject matter jurisdiction over this action under 28 U.S.C.

§ 1331 as this case involves a civil action arising under the Constitution, laws, or treaties of the

United States. Accordingly, Defendant may remove this case pursuant to 28 U.S.C. § 1441,

provided Plaintiff has stated a claim and further that Plaintiff has not caused any procedural

defects to have been made.

       9.     The facts of the Complaint allege causes of action under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 2000e et seq. and 42 U.S.C. § 1981. The Complaint raises

federal questions pursuant to 28 U.S.C. § 1331 because the Plaintiff seeks relief under laws of

the United States.

       10.    The causes of action set forth in the Complaint do not constitute non-removable

actions under 28 U.S.C. § 1445.

                         IV.      Diversity of Citizenship Jurisdiction

       11.    Alternatively, removal of this is action is proper under 28 U.S.C. § 1332, diversity

of citizenship jurisdiction, in that this is a civil action brought in a state court of which the

district courts of the United States have original jurisdiction because there is complete diversity

of citizenship between Plaintiff and Defendant and the amount in controversy exceeds $75,000.

       12.    Upon information and belief, Plaintiff is a resident of the State of Indiana.

Defendant is a limited liability company formed in the State of Delaware. Defendant's sole

member, Kindred Hospice Services, LLC ("KHS"), is also a limited liability company formed in

the State of Delaware. KHS's sole member, Gentiva Health Services, Inc., is a Delaware

corporation with its principal place of business in Atlanta, Georgia. Thus, because none of


                                                3
Case 1:19-cv-04799-JRS-MPB Document 1 Filed 12/05/19 Page 4 of 5 PageID #: 4




Defendant's members is a citizen of Indiana, Plaintiff and Defendant have diversity of

jurisdiction in accordance with 28 U.S.C. § 1332.

        13.   The amount in controversy exceeds the sum of $75,000 exclusive of interest and

costs. Despite the lack of specific damages in the Complaint, a cause of action may be removed

where the Defendant establishes by a preponderance of the evidence that the amount in

controversy exceeds $75,000. 28 U.S.C. § 1446(c)(2); Martinsville Corral, inc. v. Soc'y Ins.,

2018 U.S. Dist. LEXIS 29322 at *7-8 (S.D. Ind. Feb. 23, 2018). The preponderance of evidence

standard requires only that the Defendant allege facts sufficient to establish that the Plaintiff

would more likely than not seek to recover more than the jurisdictional amount. Id.

       14.    Plaintiff has not pled that she will seek less than $75,000.00, and her Complaint

does not establish with a legal certainty that damages are less than $75,000.00.

       15.    Furthermore, 42 U.S.C. § 2000e et seq. allows Plaintiff to recover compensatory

damages, punitive damages, and attorneys' fees.

       16.    Additionally, 42 U.S.C. § 1981 et seq. allows Plaintiff to recover uncapped

compensatory damages, punitive damages, and attorneys' fees.

       17.    Plaintiff earned $15.50 per hour at the time of her termination. Thus, by the time of

trial, Plaintiff's back pay damages alone would likely exceed $65,000.

       18.    Considering the availability of compensatory damages including back pay, front

pay, and emotional distress, as well as punitive damages and attorneys' fees, it is facially

apparent from the Complaint that Plaintiff's claims for relief exceed $75,000.00. See Lovett v.

A ffiliated Computer Sys., 2012 U.S. Dist. LEXIS 118709 at *4-5 (S.D. Ind. Aug. 20, 2012)

(denying plaintiff's motion to remand in part because of the availability of unspecified

compensatory and punitive damages for discrimination and retaliation under Title VII).


                                                4
 Case 1:19-cv-04799-JRS-MPB Document 1 Filed 12/05/19 Page 5 of 5 PageID #: 5




         19.   Accordingly, the preponderance of the evidence standard is satisfied in this case

because the amount in controversy more likely than not exceeds the $75,000 jurisdictional limit.

        WHEREFORE, Defendant prays that said action now pending in the Marion County,

Indiana, Superior Court, Civil Division 7 be removed to the United States District Court for the

 Southern District of Indiana, Indianapolis Division.


Date: December 5, 2019
                                                              Respectfully submitted,

                                                              /s/ Charles M Roesch

                                                              Charles M. Roesch
                                                              DINSMORE & SHOHL LLP
                                                              255 East Fifth Street, Suite 1900
                                                              Cincinnati, Ohio 45202
                                                              (513) 977-8200
                                                              (513) 977-8141 (fax)
                                                              chuck.roesch@dinsmore.com

                                                              A ttorney for Defendant


                                 CERTIFICATE OF SERVICE

      I certify that on December 5, 2019, a copy of the foregoing document was provided to
counsel for Plaintiff via email and U.S. mail, postage prepaid, at the following address:

        Christopher K. Starkey
        406 South Harrison Street
        Shelbyville, Indiana 46176
        StarkeyCK@msn.com

        Attorney for Plaintiff

                                                        /s/ Charles M. Roesch
                                                        Charles M. Roesch




15674678.1




                                                 5
